         Case 5:20-cv-03096-SAC Document 11 Filed 08/24/20 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


WILLIE SIMMONS,

                        Plaintiff,

vs.                                              Case No. 20-3096-SAC


SAM CLINE, et al.,

                        Defendants.


                                     O R D E R

      Plaintiff, pro se, has filed this action with claims arising

from his incarceration at the El Dorado Correctional Facility

(EDCF).      This matter is before the court for the purpose of

screening plaintiff’s second amended complaint.             Doc. No. 10.    The

court applies the standards set out in the court’s first screening

order.    Doc. No. 6, pp. 1-3.

I. The second amended complaint

      Plaintiff names the following defendants in the caption and

on p.3 of the second amended complaint: Sam Cline, Warden at EDCF;

Douglas Burris, a KDOC official in Topeka, Kansas responsible for

safekeeping and classification of inmates; Corizon Health, Inc.,

the health care provider at EDCF; “Wade Williams”, Medical Director

for   Corizon;      “Harrod    C.    Gordon”,    Corizon    Regional     Medical

Director;     and    (fnu)    Bos,    a   KDOC   official    responsible     for

discipline, safekeeping and supervision of plaintiff.                  Elsewhere

                                          1
         Case 5:20-cv-03096-SAC Document 11 Filed 08/24/20 Page 2 of 6




in the second amended complaint, plaintiff refers to “Dr. Harrod”

and “Dr. Wade.”        The court believes the correct names are Dr.

Gordon Harrod and Dr. William Wade.                The above-listed position

descriptions are those plaintiff has used in the second amended

complaint.

        Plaintiff has utilized a form for bringing a claim under 42

U.S.C. § 1983 action and supplemented it greatly.                     In addition to

§   1983    claims,    he     alleges   claims         under    the    ADA     and    the

Rehabilitation Act, as well as the Kansas Tort Claims Act.                           Doc.

No. 10, p. 2.

        Plaintiff alleges that he is deaf and blind and has difficulty

walking.       As with plaintiff’s previous complaints in this case,

there    are    four   main    subjects       raised    in     the    second    amended

complaint:      1) plaintiff’s rights to accommodations as a disabled

person; 2) problems from black mold in the showers at EDCF; 3)

inadequate medical care; and 4) plaintiff’s slip and fall incidents

in the shower.

II. Counts 1, 3 and 4

        Counts 1, 3 and 4 of the second amended complaint allege that

plaintiff’s constitutional rights were violated when he was not

provided a sign language interpreter for disciplinary hearings and

medical appointments.          Plaintiff also complains that he has not

been provided a vibrating watch, a magnifying glass to watch



                                          2
       Case 5:20-cv-03096-SAC Document 11 Filed 08/24/20 Page 3 of 6




television, “TTY”,1 “TDD”,2 a flat-hand cane, and a medical chair

and shower rail.      As explained in the court’s previous screening

orders (Doc. No. 6, pp. 12 and 15, and Doc. No. 9, pp. 4-6)

plaintiff’s allegations fail to state a plausible claim for cruel

and unusual punishment or the denial of due process3 and equal

protection.

III. Counts 2 and 5

      Counts 2 and 5 allege a violation of the Eighth Amendment and

of the ADA and the Rehabilitation Act.            As the court held in the

previous screening order (Doc. No. 9, pp. 2-3 and 8), plaintiff

has stated a plausible claim for a violation of the ADA and the

Rehabilitation Act, but these claims may be brought only against

defendant Cline in his official capacity.              The court has ruled

against plaintiff’s Eighth Amendment claims as they relate to a

failure to provide accommodations for plaintiff’s disabilities.

IV. Other claims

      Starting at page 18 of Doc. No. 10 and continuing until the

end of the second amended complaint, plaintiff raises claims

regarding:    black   mold   in   the   showers   as   an   unconstitutional

condition of confinement or the result of negligence; a slippery

shower floor as an unconstitutional condition of confinement or


1 Teletypewriter.
2 Telecommunications Device for the Deaf.
3 Plaintiff makes a conclusory allegation that he suffered a loss of a liberty

and/or property interest without due process, but he fails to support this
allegation with any specific facts.

                                        3
         Case 5:20-cv-03096-SAC Document 11 Filed 08/24/20 Page 4 of 6




the result of negligence; and plaintiff’s lack of medical treatment

as a constitutional violation or negligence.                      Plaintiff does not

designate       these    claims     as     a   “count”     of   the    second   amended

complaint.

        The court shall permit plaintiff’s black mold claims to

proceed against defendant Cline.                   Plaintiff has not made anything

other    than     conclusory       claims      that     the   other    defendants    are

responsible for the black mold conditions.                            See Trujillo v.

Williams, 465 F.3d 1210, 1227 (10th Cir. 2006)(direct personal

responsibility for claimed deprivation of constitutional right

must be established for § 1983 liability).                    The court shall permit

plaintiff’s slip and fall claims to proceed as negligence claims

against defendant Cline in his individual capacity.                             A claim

against Cline or another state officer in an official capacity is

barred     from     federal        court       under    the     Eleventh      Amendment.

Damnjanovic v. Saint Francis Ministries, Inc., 2019 WL 4536301 *2

(D.Kan. 9/19/2019)(applying Eleventh Amendment to bar KTCA claim);

Ndefru v. Kansas State University, 814 F.Supp. 54, 56 (D.Kan.

1993)(same); Richardson-Longmire v. State Adjutant General, 1999

WL 156168 *7-8 (D.Kan. 3/8/1999) aff’d, 1999 WL 1032975 (10th Cir.

1999) cert. denied, 520 U.S. 1266 (2000)(applying bar to state

statutory claim).            As explained in the court’s first screening

order,    Doc.     No.   6    at    pp.    9-10,       plaintiff’s     slip    and   fall

allegations do not rise to the level of a constitutional claim.

                                               4
       Case 5:20-cv-03096-SAC Document 11 Filed 08/24/20 Page 5 of 6




      As for plaintiff’s lack of medical treatment claims, the court

shall permit these claims to proceed as § 1983 claims against

defendants Harrod and Wade in their individual capacities and as

negligence claims against defendants Harrod, Wade and Corizon.

Plaintiff’s allegations do not plausibly demonstrate that other

defendants are responsible for a lack of medical care or acted

with the relevant intent.

V. Conclusion

      The court shall dismiss the following claims and parties.

Defendants Burris, Bos, and the Regional Medical Director of

Corizon shall be dismissed from this case. The court shall dismiss

plaintiff’s § 1983 claims alleging: a failure to accommodate

plaintiff’s disabilities; a denial of due process; a denial of

equal protection; and conditions of confinement causing plaintiff

to slip and fall.     On the basis of these rulings, Counts 1, 3 and

4 shall be dismissed.         Plaintiff’s ADA and Rehabilitation Act

claims in Counts 2 and 5 are permitted to proceed only against

defendant Cline in his official capacity.        Any other claims within

Counts 2 and 5 are dismissed.

      As for plaintiff’s unnumbered claims at pp. 18-35 of the

second amendment complaint, any KTCA claims against a state agency

or   officer    in   his   official   capacity   are   dismissed   without

prejudice.     Plaintiff’s § 1983 lack of medical care claims are

permitted to proceed only against defendants Harrod and Wade in

                                      5
         Case 5:20-cv-03096-SAC Document 11 Filed 08/24/20 Page 6 of 6




their    individual    capacities.        Plaintiff’s   medical   negligence

claims are permitted to proceed against defendant Harrod, Wade and

Corizon Health, Inc.        Plaintiff’s § 1983 black mold claims are

permitted to proceed only against defendant Cline in his individual

capacity.     Otherwise, the claims are dismissed.

        IT IS SO ORDERED.

        Dated this 24th day of August, 2020, at Topeka, Kansas.




                        s/Sam A. Crow__________________________
                        U.S. District Senior Judge




                                      6
